Citation Nr: 0401105	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE


Entitlement to service connection for a pinned hip.




ATTORNEY FOR THE BOARD


Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1976 to April 1976.

This appeal arises from a March 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for a 
pinned hip.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  The veteran has referred 
to a claim pending with Social Security for disability 
benefits and it appears that not all service medical records 
have been forwarded to the RO.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the Social Security 
Administration and request that agency to provide 
copies of any decision made by that agency together 
with copies of any medical records utilized in 
arriving at their decision.  

2.  The RO should make another request for the 
veteran's service medical records to specifically 
include a copy of the report of examination 
conducted in connection with his entry into 
service.  

3.  The RO must review the claims file and ensure 
that any other notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The RO 
should also ensure compliance with VA's obligations 
under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



